FINAL COPY
294 Ga. 572


                        S13A1705. BARKER v. BARKER.


       BLACKWELL, Justice.

       In 2005, David and Yvonne Barker were divorced by the decree of a

Richmond County court. Seven years later, David filed a petition in a Gwinnett

County court to enforce certain provisions of the original decree by contempt

and to modify certain other provisions of the original decree. The Gwinnett

County court, however, dismissed his petition for want of personal jurisdiction,

noting that Yvonne moved from Georgia several years ago, and concluding that

she is not, therefore, amenable to the jurisdiction of the Georgia courts. David

appeals, and we reverse.1

       Since 2010, our statutory law has provided that a Georgia court may

obtain jurisdiction of a nonresident if she

       [h]as been subject to the exercise of jurisdiction of a court of this
       state which has resulted in an order of alimony, child custody, child
       support, equitable apportionment of debt, or equitable division of


       1
        Yvonne also objected to venue in Gwinnett County, but the court below did not
reach that objection, and we likewise do not reach it. We leave venue for the trial court to
address on remand.
      property if the action involves modification of such order and the
      moving party resides in this state or if the action involves
      enforcement of such order notwithstanding the domicile of the
      moving party.

OCGA § 9-10-91 (6). Here, there is no dispute that the original divorce decree

was entered by a Georgia court properly having jurisdiction of Yvonne, that the

divorce decree included orders as to child custody and support, that the present

petition involves a request to modify the original decree with respect to child

support and to enforce it with respect to child visitation, and that David resides

in this state. Yvonne appears quite clearly to be amenable to the jurisdiction of

the Georgia courts for the purposes of the petition under the plain terms of

OCGA § 9-10-91 (6).

      Notwithstanding the statute, however, Yvonne contends that it would be

unconstitutional to subject her to the jurisdiction of a Georgia court because, she

says, she presently lacks contacts with Georgia and she has done nothing to

avail herself of the laws of this state. To the contrary, although Yvonne may not

have set foot in Georgia for several years, she has received child support and

maintained custody of her child since 2005 pursuant to the decree of a Georgia

court. Moreover, the recent enactment of OCGA § 9-10-91 (6) amounts to a


                                        2
recognition in Georgia of the doctrine of continuing personal jurisdiction in

divorce cases, a doctrine that long has been settled in other jurisdictions.

Pursuant to the doctrine, “[i]t is well established that once a court obtains

personal jurisdiction over a party in an action, jurisdiction over the party

continues for subsequent proceedings that arise out of that action.” In re

Marriage of Rassier, 118 Cal. Rptr. 2d 113, 116 (Ct. App. 2002) (citations

omitted). And the doctrine generally is consistent with the Constitution, “the

United States Supreme Court [having] placed its imprimatur on the continuing

personal jurisdiction doctrine in the case of Michigan Trust Co. v. Ferry, 228

U. S. 346 (33 SCt 550, 57 LE 867) (1913) . . . .” State ex rel. Ravitz v. Fox, 273

SE2d 370, 373 (I) (W. Va. 1980). In Michigan Trust, the Supreme Court

explained that, “if a judicial proceeding is begun with jurisdiction over the

person of the party concerned, it is within the power of a [s]tate to bind him by

every subsequent order in the cause.” 228 U. S. at 353 (citation omitted). See

also Bailey v. Bailey, 867 P2d 1267, 1270 (Okla. 1994) (“Many courts have

relied on Michigan Trust v. Ferry, for controversies of this nature have recurred

with some frequency.”) (footnote omitted). Citing Michigan Trust as the seminal

decision on continuing personal jurisdiction, the American Law Institute has

                                        3
defined the doctrine in these terms: “If a state obtains judicial jurisdiction over

a party to an action, the jurisdiction continues throughout all subsequent

proceedings which arise out of the original cause of action.”2 Restatement

(Second) of Conflict of Laws § 26 (1971). As comment b to this section of the

Restatement further explains,

       [o]nce a court obtains jurisdiction over the parties in an action and
      enters an order in that action, the court retains jurisdiction to vacate,
      reverse, or modify that order even if there is no other basis for
      jurisdiction over the parties at that time, such as when the parties
      move out of the state in which the court is located, and even if there
      has been a lapse of many years between the issuance of the order
      and the request for modification.

Rassier, 118 Cal. Rptr. 2d at 116 (footnote omitted).

      Accordingly, the rule appears to be nearly universal3 that, once a court

with personal jurisdiction over the parties enters a divorce decree, personal

jurisdiction continues throughout all subsequent proceedings that arise out of the

original cause of action, including matters relating to alimony, child support,



      2
        The American Law Institute has also provided, however, that “[r]easonable notice
and reasonable opportunity to be heard must be given the party at each new step in the
proceeding.” Restatement (Second) of Conflict of Laws § 26 (1971).
      3
        See Bailey, 867 P2d at 1270; Glading v. Furman, 383 A2d 398, 401 (Md. 1978);
Annot., 62 ALR2d 544, § 2 [a] (1958).

                                           4
and child custody, and a party cannot escape that continuing jurisdiction to

modify the original decree by moving to another state. See McAleavy v.

McAleavy, 440 NW2d 566, 569 (Wis. 1989); Ravitz, 273 SE2d at 373 (I). See

also In re Marriage of McLean, 937 P2d 602, 604 (Wash. 1997). The rule is the

same with respect to the enforcement of a divorce decree by a contempt

proceeding. See Chapman v. Chapman, 512 NE2d 414, 417 (I) (Ind. App. 1987),

disapproved on other grounds, Pettit v. Pettit, 626 NE2d 444, 447 (Ind. 1993);

Glading v. Furman, 383 A2d 398, 401 (Md. 1978). The rationale behind the

application of the continuing personal jurisdiction doctrine in the domestic

relations context has been stated as follows:

      With the matter of support and custody being placed in issue in the
      original proceeding, it cannot be said that the future welfare of
      children and matters relating to their support and custody
      requirements do not arise out of the original action. They are,
      indeed, an integral part of the original case. A party cannot place
      these matters in issue before a court, being himself subject to its
      jurisdiction and decretal orders, and later avoid the court’s
      continuing jurisdiction to modify such orders as changing
      circumstances may require by the simple expedient of moving
      outside the court’s geographical jurisdiction. Were the rule
      otherwise then litigants would become scofflaws.

Ravitz, 273 SE2d at 372-373 (I). And “labeling an enforcement or modification

proceeding as a new action does not change the essential fact that these

                                       5
proceedings arise out of and are incident to the original action. The personal

jurisdiction obtained at that time continues in subsequent proceedings.”

McAleavy, 440 NW2d at 570. See also Smith v. Smith, 254 Ga. 450 (330 SE2d

706) (1985) (independent actions for modification of child support, as well as

ancillary or incidental proceedings for contempt of a child support judgment, are

included in OCGA § 9-10-91 (5) and arise out of or result from the parties’

matrimonial domicile and Georgia divorce for purposes of constitutional

analysis).

      The doctrine of continuing personal jurisdiction in divorce cases — at

least as it is reflected in OCGA § 9-10-91 (6) and applied in this case — is in no

way inconsistent with the constitutional requirement of minimum contacts

between the defendant and the forum state, a requirement to ensure that the

maintenance of the suit in the forum does not offend traditional notions of fair

play and substantial justice. See Chung-A-On v. Drury, 276 Ga. 558 (580 SE2d

229) (2003); Smith, 254 Ga. at 452-454 (3). To the contrary, the doctrine merely

recognizes that, “once jurisdiction is established in a divorce action, the contacts

which were sufficient to initially subject the person to the jurisdiction of our

courts continue to provide a basis for personal jurisdiction in future proceedings

                                         6
arising from the initial action.” McAleavy, 440 NW2d at 570 (citations omitted).

See also Beaulieu v. Beaulieu, 710 NE2d 1009, 1011 (Mass. App. 1999)

(involving a long-arm provision almost identical to OCGA § 9-10-91 (6));

Cashman v. Cashman, 676 A2d 427, 431-432 (III) (Conn. App. 1996). As we

noted earlier, the original divorce decree in this case, which provided for child

custody and child support, was entered by a Georgia court with personal

jurisdiction over the parties. David, who continues to reside in this state, now

seeks modification and enforcement of that decree. Consequently, Yvonne is

amenable to the jurisdiction of the Georgia courts under the plain terms of

OCGA § 9-10-91 (6), and the Constitution does not forbid the exercise of such

jurisdiction. For these reasons, the trial court’s order of dismissal based on lack

of personal jurisdiction must be reversed, and we remand this case to the trial

court for further proceedings consistent with this opinion. See Rozar v. Donald,

280 Ga. 111, 113, n. 7 (622 SE2d 850) (2005); OFC Capital v. Schmidtlein

Electrical, 289 Ga. App. 143, 144 (656 SE2d 272) (2008).

      Judgment reversed and case remanded. All the Justices concur.




                                        7
                          Decided February 24, 2014.

        Domestic relations. Gwinnett Superior Court. Before Judge Blum, pro hac

vice.

        Cordell & Cordell, Kevin M. Mammola, for appellant.

        Miriam A. Arnold-Johnson, for appellee.




                                       8